USCA4 Appeal: 22-1453      Doc: 9        Filed: 08/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1453


        CHARLES ANTHONY DREAD,

                            Plaintiff - Appellant,

                     v.

        MARYLAND STATE POLICE,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:20-cv-00592-GLR)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Charles A. Dread, Appellant, Pro Se. Mark Holdsworth Bowen, Assistant Attorney
        General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville,
        Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1453         Doc: 9      Filed: 08/25/2022    Pg: 2 of 2




        PER CURIAM:

               Charles Anthony Dread seeks to appeal the district court’s order dismissing Dread’s

        complaint, alleging multiple claims under Title VII of the Civil Rights Act of 1964, 42

        U.S.C. §§ 2000e to 2000e-17. We dismiss the appeal for lack of jurisdiction because the

        notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on November 24, 2020. Dread filed the notice

        of appeal on April 26, 2022. Because this notice of appeal is not timely filed, and Dread

        did not seek an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     DISMISSED




                                                    2